Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 1 of 19 PageID 6610



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 ROBERT DALE HARRIS,

             Plaintiff,

 v.                                 Case No:    2:18-cv-17-FtM-29MRM

 KEVIN   RAMBOSK,    in    his
 official capacity as Sheriff
 of Collier County, Florida,
 KASEY        P.        WINGO,
 individually,   MICHAEL    D.
 CHAPMAN, individually, SCOTT
 PEPIN,   individually,    and
 ROSS ANTHONY, individually,

             Defendants.


                             OPINION AND ORDER

       This matter comes before the Court on defendant Scott Pepin’s

 Motion for Reconsideration, or in the Alternative for § 1292(b)

 Certification (Doc. #180), filed on November 6, 2019.            Plaintiff

 filed a Response in Opposition (Doc. #187) on November 7, 2019.

 The Court allowed Defendant Pepin to file a Reply (Doc. #195) on

 June 9, 2020.      For the reasons set forth below, the Motion to

 Reconsider is granted. Upon reconsideration, the Court grants the

 Motion For Summary Judgment based upon the statutes of limitations.

 The Court denies the Motion For Certification Of An Interlocutory

 Appeal as moot.
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 2 of 19 PageID 6611



                                         I.

       Plaintiff Robert Dale Harris (plaintiff or Harris) filed his

 original Complaint (Doc. #1) on January 9, 2018.            The Complaint

 asserted    claims   for   false   arrest,   excessive   force,   malicious

 prosecution, negligence, assault and battery, negligent infliction

 of emotional distress, conspiracy, and First Amendment retaliation

 against Collier County Sheriff Kevin Rambosk in his official

 capacity and Collier County Sheriff’s Office (CCSO) deputies Kasey

 P. Wingo, Michael D. Chapman, and Brian Wiedel in their individual

 capacities.    The claims asserted in the Complaint arose out of two

 arrests of plaintiff and several encounters between Plaintiff and

 CCSO deputies.       All claims were timely filed within the various

 applicable statutes of limitations as to all named defendants.

 Although he was mentioned by name in the recitation of facts as to

 an April 4, 2014 arrest and the subsequent trespass warning, CCSO

 Deputy Scott Pepin (Deputy Pepin) was not named as a defendant in

 the Complaint.

       On May 1, 2018, plaintiff filed an Unopposed Motion to Amend

 Complaint. (Doc. #49.)      Among other proposed changes, the amended

 complaint would add “two additional defendants who, upon further

 review of discovery and additional facts acquired by counsel after

 the original Complaint was filed, played a key and significant

 role in the Plaintiff’s claims for conspiracy, excessive use of

 force, malicious prosecution, and violation of his first amendment



                                     - 2 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 3 of 19 PageID 6612



 rights.”    (Id. ¶ 3.)1   The Motion was granted the same day.        (Doc.

 #50.)

       The Amended Complaint (Doc. #51) was filed on May 2, 2018.

 Deputy Pepin was one of the two new defendants named in the Amended

 Complaint. The Amended Complaint asserted claims against Deputy

 Pepin for false arrest and excessive force under 42 U.S.C. § 1983

 (Count VIII), malicious prosecution under § 1983 and state law

 (Counts IX and X), assault and battery under state law (Count XI),

 and First Amendment retaliation (Count XVI).           The claims against

 Deputy Pepin arose out of two encounters: (1) Plaintiff’s arrest

 by CCSO deputies Chapman and Wingo on April 4, 2014, in which it

 is alleged that      Deputy Pepin assisted in the arrest,            struck

 Plaintiff’s back with a baton, and deployed a Taser into his back

 (Id., ¶¶ 301-335); and (2) a trespass warning that Deputy Pepin

 and three other deputies issued to Plaintiff on June 10, 2014.

 (Id., ¶¶ 361-372.)      A Summons was issued as to Deputy Pepin (Doc.

 #52) on May 9, 2018.

       Deputy Pepin was personally served with the Summons and

 Amended Complaint on May 18, 2018.         (Doc. #197.)   On June 8, 2018,

 Deputy Pepin, through the law firm of DeBevoise & Poulton, P.A.,



       1While the Motion to Amend Complaint was unopposed by the
 defendants named in the original Complaint, Deputy Pepin would
 later note that “[t]his assertion appears mistaken as Plaintiff
 was clearly aware of Pepin’s conduct as of the timely-filed
 original Complaint.” (Doc. #62, p. 10 n.1.)



                                    - 3 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 4 of 19 PageID 6613



 filed a Motion to Dismiss Amended Complaint (Doc. #62) on statute

 of limitations and qualified immunity grounds.           Under Local Rule

 2.03(a) of the Local Rules of the United States District Court for

 the   Middle   District    of    Florida,   this   constituted   a   general

 appearance by counsel on behalf of Deputy Pepin. The Court denied

 the Motion to Dismiss on October 18, 2018. (Doc. #74.)

       On November 1, 2018, Deputy Pepin filed his Answer and

 Affirmative Defenses.           (Doc. #76.)    Deputy Pepin denied the

 allegations of wrongdoing, and his Fourth Affirmative Defense

 asserted that Counts VIII-XI were barred by the four-year statutes

 of limitations.

       On June 10, 2019, Deputy Pepin moved for summary judgment on

 Counts VIII, IX, X, and XI. (Doc. #113.)2          Deputy Pepin argued in

 part that the claims based on the April 4, 2014 arrest were time-

 barred because the four-year statutes of limitations began to run

 on April 4, 2014, and Plaintiff filed the Amended Complaint adding

 Deputy Pepin as a new defendant on May 2, 2018 – more than four

 years later.

       On November 5, 2019, the Court entered its Opinion and Order

 (Doc. #175) granting in part and denying in part Deputy Pepin’s


       2Although not relevant here, Deputy Pepin also moved for
 summary judgment on the merits of Plaintiff’s First Amendment
 retaliation claim in Count XVI. The Court granted Deputy Pepin’s
 motion as to that claim. (Doc. #175, p. 26.) Count XVI was the
 only count against Deputy Pepin relating to the June 10, 2014
 trespass events.



                                     - 4 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 5 of 19 PageID 6614



 motion for summary judgment.            The Court agreed that Counts VIII,

 IX, X, and XI all appeared to be untimely (Id., pp. 8-10), and

 rejected plaintiff’s arguments that equitable estoppel applied.

 (Id., pp. 10-12.)        The Court found, however, that such claims were

 not time-barred because they related back to the timely-filed

 claims set forth in the January 9, 2018 original Complaint.               (Id.,

 pp. 12.) Specifically, the Court found that the claims against

 Deputy Pepin related back to the original Complaint under Rule

 15(c)(1)(B) of the Federal Rules of Civil Procedure.                (Id., pp.

 13-14.)     The Court then proceeded with the merits of the summary

 judgment motion as to these counts, ultimately denying summary

 judgment.       (Id., pp. 14-26.)

        Deputy    Pepin    now   seeks    reconsideration    of    the   Court’s

 determination that the Amended Complaint related back to the

 original Complaint.        Alternatively, Deputy Pepin requests that the

 Court certify the issue for interlocutory appellate review under

 28 U.S.C. § 1292(b). In his Response in Opposition (Doc. #187),

 plaintiff argued that even if the Amended Complaint does not relate

 back    under     Rule   15(c)(1)(B),      it   related    back   under   Rule

 15(c)(1)(A).      Deputy Pepin was allowed to file a Reply (Doc. #195)

 as to this issue.

                                         II.

        The issue in this case is whether the Amended Complaint adding

 Deputy Pepin as a new defendant relates back to the timely-filed



                                         - 5 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 6 of 19 PageID 6615



 original Complaint.      If it does, the claims against Deputy Pepin

 are not barred by any of the applicable statutes of limitations,

 and the claims may proceed (subject, of course, to the current

 appeal on the qualified immunity issue.)            If it does not, all

 pending claims against Deputy Pepin are untimely (regardless of

 the outcome of the qualified immunity issue.)

       Rule 15(c) of the Federal Rules of Civil Procedure Rule

 governs    the    relation   back   effect   of   amendments   to   federal

 pleadings.       Krupski v. Costa Crociere S.p.A., 560 U.S. 538, 541

 (2010); Cliff v. Payco Gen. Am. Credits, Inc., 363 F.3d 1113, 1131

 (11th Cir. 2004).       The effect of allowing relation back is that

 the amended pleading is permitted to adopt the earlier pleading’s

 filing date and is not time-barred by statutes of limitations or

 similar provisions, even if otherwise untimely. Makro Cap. of Am.,

 Inc. v. UBS AG, 543 F.3d 1254, 1258 (11th Cir. 2008).                  Rule

 15(c)(1) “mandates relation back once the Rule's requirements are

 satisfied; it does not leave the decision whether to grant relation

 back to the district court's equitable discretion.”            Krupski, 560

 U.S. at 553.

       Under Rule 15(c)(1), an amended pleading relates back to the

 date of an original pleading when:

       (A) the law that provides the applicable statute of
       limitations allows relation back;

       (B) the amendment asserts a claim or defense that arose
       out of the conduct, transaction, or occurrence set out-



                                     - 6 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 7 of 19 PageID 6616



       -or attempted to be set out--in the original pleading;
       or

       (C) the amendment changes the party or the naming of the
       party against whom a claim is asserted, if Rule
       15(c)(1)(B) is satisfied and if, within the period
       provided by Rule 4(m) for serving the summons and
       complaint, the party to be brought in by amendment:

             (i) received such notice of the action that it will
             not be prejudiced in defending on the merits; and

             (ii) knew or should have known that the action would
             have been brought against it, but for a mistake
             concerning the proper party's identity.

 Fed. R. Civ. P. 15(c)(1)(A)-(C).       Thus, Rule 15(c) establishes two

 ways in which an amended pleading can relate back to an earlier

 pleading.

             First, relation back is permitted when the law
             imposing the statute of limitations itself
             permits relation back. See Fed. R. Civ. P.
             15(c)(1)(A). Second, a pleading would relate
             back if it “asserts a claim or defense that
             arose out of the conduct, transaction, or
             occurrence set out—or attempted to be set out—
             in the original pleading.” Fed. R. Civ. P.
             15(c)(1)(B). However, Rule 15 imposes an
             additional requirement for pleadings in this
             second group that also involve a change in the
             party against whom the claim is asserted. See
             Fed. R. Civ. P. 15(c)(1)(C). In order for
             pleadings in that subgroup to relate back, the
             party being added must have “(i) received such
             notice of the action that it will not be
             prejudiced in defending on the merits ... and
             (ii) knew or should have known that the action
             would have been brought against it, but for a
             mistake   concerning    the   proper   party's
             identity.” Id. Such pleadings also still must
             meet the common transaction or occurrence test
             of Rule 15(c)(1)(B). See id.




                                    - 7 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 8 of 19 PageID 6617



 Makro Cap., 543 F.3d at 1258 (footnote omitted.)               “Although the

 statute of limitations is an affirmative defense that must be

 established by the defendant, when relation back is required to

 satisfy the statute of limitations, the burden is on the plaintiff

 to prove that Rule 15(c) is satisfied.”        Covey v. Assessor of Ohio

 Cnty., 666 F. App’x 245, 248 (4th Cir. 2016)(citations omitted.)

    A. Relation Back Pursuant To Rule 15(c)(1)(B)-(C)

       The general rule is set forth in Fed. R. Civ. P. 15(c)(1)(B).

 An amendment of a complaint relates back to the date of the

 original complaint if the claim asserted in the amended pleading

 “arose out of the conduct, transaction, or occurrence set forth or

 attempted to be set forth in the original pleading.”              Cliff, 363

 F.3d at 1131, quoting Rule 15(c)(1)(B).

       The Court’s original Opinion and Order (Doc. #175) applied

 the Rule 15(c)(1)(B) general rule.         The Court determined that the

 Amended    Complaint   related   back   to   the   date   of   the   original

 Complaint because the claims against Deputy Pepin arose out of the

 same conduct described in the original Complaint as to the April

 4, 2014 arrest.     (Doc. #175, pp. 12-14.)        This was the end of the

 Court’s analysis, but it should not have been.             See Makro Cap.,

 543 F.3d at 1258.

       “[W]hen an amendment seeks to change a party against whom a

 claim is asserted, as opposed to changing merely the allegations




                                    - 8 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 9 of 19 PageID 6618



 set   forth    in   the    pleading,   the     relation       back   rule   is   more

 stringent.”      Cliff, 363 F.3d at 1131.             Thus,

               [a]n amended complaint that adds a party or
               changes the name of a party relates back where
               (1) the claim “arose out of the same conduct,
               transaction or occurrence set out—or attempted
               to be set out—in the original pleading;” (2)
               the new party “received such notice of the
               action that it will not be prejudiced in
               defending on the merits;” (3) the party being
               added received such notice within the time
               period of Rule 4(m), 120 days; and (4) the
               party being added “knew or should have known
               [within the Rule 4(m) time period] that the
               action would have been brought against it, but
               for a mistake concerning the proper party's
               identity.”

 Lindley v. City of Birmingham, Ala., 515 F. App’x 813, 815 (11th

 Cir. 2013).      See also Ceara v. Deacon, 916 F.3d 208, 211 (2d Cir.

 2019).

       Because the Court’s original Opinion and Order failed to

 complete the analysis required when a new defendant is added by

 amendment, the Court grants Deputy Pepin’s motion to reconsider.

 The Reconsideration is set forth below.

       (1)      Timely Original Complaint

       The original Complaint must have been timely filed, or else

 determination       of    relation   back    is   a    pointless     exercise.    See

 Krupski, 560 U.S. at 541. Both parties agree that the original

 Complaint in this case was timely filed as to all claims.                         The

 Court also agrees.




                                        - 9 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 10 of 19 PageID 6619



        (2)    Arose Out of Conduct Set Forth In Original Complaint

        The amended pleading must meet the common transaction or

  occurrence test of Rule 15(c)(1)(B). Makro Cap., 543 F.3d at 1258.

  The Court continues to be of the view that the Amended Complaint

  satisfies Rule 15(c)(1)(B) because “the amendment asserts a claim

  or   defense    that   arose     out   of    the        conduct,     transaction,   or

  occurrence set out--or attempted to be set out--in the original

  pleading.”     A substantial portion of the claims in the original

  Complaint involved the April 4, 2014 arrest, as do all the relevant

  claims      against    Deputy     Pepin          in     the   Amended      Complaint.

  Accordingly, Plaintiff has established that Rule 15(c)(1)(B) is

  satisfied.

        (3)    Sufficient and Timely Notice to Defendant

        If    Rule   15(c)(1)(B)     is       satisfied,        Rule      15(c)(1)(C)(i)

  requires    that   within   90    days      of    the    filing    of    the   original

  Complaint the new party “received such notice of the action that

  it will not be prejudiced in defending on the merits.” Fed. R.

  Civ. P. 15(c)(1)(C)(i). The Supreme Court has re-iterated that

  Rule 15(c)(1) “asks what the prospective defendant knew or should

  have known during the Rule 4(m) period, not what the plaintiff

  knew or should have known at the time of filing her original

  complaint.”     Krupski, 560 U.S. at 548.

        Here, the record clearly establishes that both before and

  after the filing of the original Complaint Deputy Pepin had notice



                                         - 10 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 11 of 19 PageID 6620



  of the claims such that he would not be prejudiced in defending on

  the merits.       Harris had filed two Notices of Intent to File a

  lawsuit against the Sheriff’s Office, one on September 28, 2016

  and the other on January 24, 2017.            The Sheriff’s Office opened

  an internal administrative investigation which included Deputy

  Pepin’s conduct at the April 4, 2014 arrest as potentially conduct

  unbecoming of a law enforcement officer.           (Doc. #116, pp. 25-26.)

  Deputy Pepin had provided a Sworn Statement to investigators on

  July 3, 2017 (Doc. #113), and he affirmed the truthfulness of his

  statement    in   a    deposition   after    the   filing   of   the   Amended

  Complaint. (Doc. #116, pp. 27-28.) In both the Sworn Statement and

  the deposition, Deputy Pepin described his conduct in assisting in

  the arrest, striking Harris with a baton, and tasing him with a

  taser.   (Doc. # 113-2, pp. 68-72; Doc. #116, pp. 33-34.)

        The original Complaint described Deputy Pepin’s actions in

  the April 4, 2014 arrest of plaintiff as a responding deputy who

  “used his baton on HARRIS’S back, striking him several times.”

  (Doc. #1, ¶ 66.)        This occurred after Harris was “subdued on the

  ground, these officers join in on the assault and battery against

  HARRIS by continuing to taser and beat him, including Cpl. Pepin

  who uses his baton to strike HARRIS on his back several times.”

  (Id. at ¶ 52.)        This resulted in Harris being “on the ground and

  incapacitated from the beating . . .”          (Id. at ¶ 53.)




                                      - 11 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 12 of 19 PageID 6621



        Deputy Pepin has never asserted any prejudice, and the record

  establishes that none existed in his defense of the allegations.

  See Fed. R. Civ. P. 15(c)(1)(C)(i). Plaintiff has thus established

  this requirement for relation back.

        (4)   Defendant’s Timely Knowledge of Mistake

        Rule 15(c)(1) also requires that within the same 90-day period

  defendant “knew or should have known that the action would have

  been brought against it, but for a mistake concerning the proper

  party's identity.”     Fed. R. Civ. P. 15(c)(1)(C)(ii).       The correct

  inquiry focuses on what Deputy Pepin “reasonably should have

  understood   about   [plaintiff’]s    intent   in   filing   the   original

  complaint against” the Sheriff and three deputies.           Krupski, 560

  U.S. at 553-54.       That is, would Deputy Pepin reasonably have

  understood that Harris intended to file claims against him in the

  original Complaint but for a mistake. See Krupski, 560 U.S. at

  548-49 (the Supreme Court discusses the concept of “mistake” in

  Rule 15(c)).

        Assuming there was a “mistake” within the meaning of Rule

  15(c)(1)(C)(ii), the record establishes that Deputy Pepin did not

  know and should not reasonably have known that plaintiff intended

  to sue him as well as the other defendants in the original

  Complaint but for a mistake.      There was no mistake as to a party’s

  identity in this case, since Deputy Pepin and all the other parties

  were well-known from virtually the beginning of the events.



                                    - 12 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 13 of 19 PageID 6622



        Plaintiff filed an 82-page, 479-paragraph, 21-count, fact-

  intensive original Complaint (Doc. #1).        As summarized above, the

  original Complaint described Deputy Pepin’s actions in the April

  4, 2014 arrest as assisting the other officers in arresting

  plaintiff, striking Harris several times on his back with a baton

  after Harris had been subdued on the ground.            (Doc. #1, ¶ 66.)

  After Harris was “subdued on the ground,” the arriving officers

  “join in on the assault and battery against HARRIS by continuing

  to taser and beat him, including Cpl. Pepin who uses his baton to

  strike HARRIS on his back several times.”           (Id. at ¶ 52.)    This

  resulted in Harris being “on the ground and incapacitated from the

  beating . . .”     (Id. at ¶ 53.)      Plaintiff alleged that about 59

  CCSO deputies and personnel conducted 76 searches of plaintiff,

  which included searches by Pepin.          (Id. at ¶ 149.)    Like Deputy

  Pepin, most of the more than 59 CCSO deputies and other personnel

  who were identified by name were never named as a defendant.

  (e.g., Id. ¶¶ 67-124, 128-35, 137, 139-42, 144-48.)

        The original Complaint was exceptionally detailed and fact-

  specific, and Deputy Pepin clearly would have understood that the

  naming of defendants had been given considerable thought.          Nothing

  would have caused Deputy Pepin to believe he had escaped being a

  named-defendant due to the mistake or accident of plaintiff or his

  attorney.    Rather, until being served with the Amended Complaint

  on May 18, 2018, Deputy Pepin would have reasonably understood



                                    - 13 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 14 of 19 PageID 6623



  that he was not an intended defendant.          May 18, 2018, is 129 days

  after the original Complaint was filed, and is therefore outside

  the 90-day period set forth in Rule 15(c)(1).              Because plaintiff

  has not established timely knowledge by Deputy Pepin, he has not

  established that the Amended Complaint relates back to the filing

  of the original Complaint.

     B. Relation Back Under Rule 15(c)(1)(A)

        Plaintiff also relies on Fed. R. Civ. P. 15(c)(1)(A), which

  provides that an amended pleading relates back to an earlier

  pleading where “the law that provides the applicable statute of

  limitations allows relation back.”          Fed. R. Civ. P. 15(c)(1)(A).

  This provision of Rule 15

        incorporates the relation-back rules of the law of a
        state when that state's law provides the applicable
        statute of limitations. As a result, if an amendment
        relates back under the law that provides the applicable
        statute of limitations, that amendment relates back
        under Rule 15(c)(1)[(A)] even if the amendment would not
        relate back under the federal law rules.

  Saxton v. ACF Indus., Inc., 254 F.3d 959, 962–63 (11th Cir. 2001).

  Thus, where state “law affords a more forgiving principle of

  relation back than the one provided in [Rule 15(c)(1)(B)-(C)], it

  should be available to save the claim.”          Id. at 962 (citation and

  quotation omitted). See also Presnell v. Paulding Cnty., 454 F.

  App’x 763, 767 (11th Cir. 2011)(in citing to Saxton, the court

  found   that   because   Georgia    law     applied   to    the   statute   of

  limitations for a § 1983 claim, Georgia law controlled regarding



                                     - 14 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 15 of 19 PageID 6624



  relation back of an amendment, even if federal law would not permit

  it.)

         Deputy   Pepin   argues   that    Saxton   was   based   on   diversity

  jurisdiction,     and   the   Eleventh   Circuit   has    yet   to   expressly

  confront whether federal courts borrow state law on relation back

  in federal question jurisdiction cases. See e.g., King v. Bencie,

  806 F. App’x 873 (11th Cir. 2020); Menedez v. Jarden Corp., 503 F.

  App’x 930 (11th Cir. 2013).        This is true, but there is nothing

  in Rule 15(c)(1)(A) which indicates the application of the Rule

  depends   on the source of the           federal court’s subject matter

  jurisdiction.     The Court finds that Rule 15(c)(1)(A) applies to a

  case such as this, where subject matter jurisdiction is premised

  on federal question jurisdiction and supplemental jurisdiction.

         Deputy Pepin further contends that even if Florida relation

  back law applies, it would not permit the addition of a new party

  after the statute of limitations has run.           The Court agrees.

         Florida Rule of Civil Procedure 1.190(c) governs amended

  pleadings and defines the relation back doctrine as follows:

              (c) Relation Back of Amendments. When the
              claim or defense asserted in the amended
              pleading arose out of the conduct, transaction
              or occurrence set forth or attempted to be set
              forth in the original pleading, the amendment
              shall relate back to the date of the original
              pleading.

  Fla. R. Civ. P. 1.190. Generally, Florida has a judicial policy of

  freely permitting amendments to the pleadings so that cases may be



                                     - 15 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 16 of 19 PageID 6625



  resolved on the merits, as long as the amendments do not prejudice

  or disadvantage the opposing party. Caduceus Props., LLC v. Graney,

  137 So. 3d 987, 991–92 (Fla. 2014).

        The relation back doctrine, however, usually does not apply

  when an amendment seeks to add an entirely new party to the action

  after the statute of limitations has expired. Caduceus Props., 137

  So. 3d at 993-94 (“Our holding here also does not disturb the

  precedent that, generally, the relation-back doctrine does not

  apply when an amendment seeks to bring in an entirely new party

  defendant to the suit after the statute of limitations period has

  expired.”)(citations omitted).        See also Castro v. Linfante, 45

  Fla. L. Weekly D1774 (Fla. 3d DCA July 22, 2020).

        Nevertheless, courts have recognized an exception to this

  rule “for separate parties with a sufficient ‘identity of interest’

  such that the ‘addition will not prejudice the new party.’” Rayner

  v. Aircraft Spruce Advantage, Inc., 38 So. 3d 817, 820 (Fla. 5th

  DCA 2010) (quoting Arnwine v. Huntington Nat’l Bank, N.A., 818 So.

  2d 621, 624 (Fla. 2d DCA 2002). “The gist of the exception is that

  the relation-back doctrine applies when the new defendant is

  essentially one in the same as the existing defendant.”3 Russ v.


        3Cases in which the “identity of interest” exception has been
  applied often involve “the substitution of one corporate entity
  for another.” Russ, 159 So. 3d at 410; see e.g., Stiman v. Michael
  Graves Design Grp., Inc., 983 So. 2d 626 (Fla. 3d DCA 2008);
  Williams v. Avery Dev. Co.-Boca Raton, 910 So. 2d 851 (Fla. 4th
  DCA 2005); Darden v. Beverly Health & Rehab., 763 So. 2d 542 (Fla.


                                    - 16 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 17 of 19 PageID 6626



  Williams, 159 So. 3d 408, 411 (Fla. 1st DCA 2015).              The exception

  will apply when the new defendant “knew or should have known that

  the plaintiff had made a mistake . . . as concerns the correct

  identity of the defendant so that the added party was deemed to

  have       suffered   no   prejudice    by   being   tardily   brought   in   or

  substituted as a party.” Rayner, 38 So. 3d at 820 (quoting Arnwine,

  818 So. 2d 624).

         Here, plaintiff added Deputy Pepin as an entirely new party.

  While Deputy Pepin was employed by CCSO, the claims against Deputy

  Pepin were in his individual capacity, seeking damages from his

  pocketbook, not that of the Sheriff’s Office.            Kentucky v. Graham,

  473 U.S. 159, 166 (1985)(“while an award of damages against an

  official in his personal capacity can be executed only against the

  officials assets, a plaintiff seeking to recover on a damages

  judgment in an official-capacity suit must look to the government

  entity itself.”) This is not an instance where Deputy Pepin is

  “one in the same as the existing defendant[s]” such that there is

  an “identity of interest” between Pepin and the previously named

  defendants.4 Rayner, 38 So. 3d at 820; Russ, 159 So. 3d at 411.



  5th DCA 2000).
         Plaintiff argues the Court’s previous finding that
         4

  Plaintiff’s civil conspiracy claim was barred by the intra-
  corporate immunity doctrine lends support to a finding that Deputy
  Pepin shares an “identity of interest” with the named defendants.
  (Doc. #187, p. 3). The Court does not find that resolution of one
  issue is persuasive as to resolution of the other.



                                         - 17 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 18 of 19 PageID 6627



  Further, as discussed above, Deputy Pepin neither knew nor should

  have known that the plaintiff had made a mistake in previously

  deciding he should not be a named defendant.            Deputy Pepin did not

  mislead plaintiff as to his identity and was “under no obligation

  to advise plaintiff who to sue.” Russ, 159 So. 3d at 411 (quoting

  Gray v. Exec. Drywall, Inc., 520 So. 2d 619, 621 (Fla. 2d DCA

  1998)).    Accordingly,    plaintiff     has    not   established   that   the

  Amended Complaint relates back to the original complaint under

  Fed. R. Civ. P. 15(c)(1)(A).

                                           III.

        In the alternative, Deputy Pepin seeks certification under 28

  U.S.C. § 1292(b) of the relation back and statute of limitations

  defense. Because the Court has granted Deputy Pepin’s Motion for

  Reconsideration and would grant his Motion for Summary Judgment as

  to the statute of limitations issue, his request is denied as moot.

        Accordingly, it is hereby

        ORDERED:

        1. Defendant’s      Motion   for    Reconsideration,     or    in    the

            Alternative for § 1292(b) Certification (Doc. #180) is

            GRANTED as to reconsideration.         Upon reconsideration, the

            Motion For Summary Judgment (Doc. # 113) is GRANTED as to

            statute of limitations issue.          The Clerk shall withhold

            entry of judgment until after the case is returned from

            the Eleventh Circuit.



                                     - 18 -
Case 2:18-cv-00017-JES-MRM Document 198 Filed 11/05/20 Page 19 of 19 PageID 6628



        2. Defendant’s   alternative    Motion   for   Certification    (Doc.

           #180) is DENIED as moot.

        DONE and ORDERED at Fort Myers, Florida, this           5th    day of

  November, 2020.




  Copies:
  Counsel of Record
  Eleventh Circuit




                                    - 19 -
